Citation Nr: 9919879	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-20 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for status 
post left knee lateral meniscectomy.

2. Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from August 1965 to 
July 1967.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a June 1994 rating decision, 
in which the RO service-connected the veteran for a left knee 
disorder, and awarded a 10 percent disability rating.  The 
effective date of the award was from April 1994.  The veteran 
filed an NOD in May 1995, and an SOC was issued by the RO 
that same month.  The veteran filed a substantive appeal in 
June 1995.  A supplemental statement of the case (SSOC) was 
issued in May 1996.  In March 1998, the RO granted the 
veteran a separate rating for degenerative arthritis of the 
left knee, evaluated as 10 percent disabling, with an 
effective date also from April 1994.  Additional SSOCs were 
issued by the RO in March and September 1998.  The veteran 
had been scheduled for a Travel Board hearing before a Member 
of the Board in May 1999, but failed to report.  



FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. A March 1996 medical examination of the veteran's left 
knee at Fort Dix, NJ, revealed flexion to 90 degrees and 
extension to negative 5 degrees, with marked crepitus as 
well as varus/valgus instability.  

3. On VA examination in April 1997, the veteran's left knee 
exhibited moderate to severe swelling, tenderness and mild 
instability, with flexion to 90 degrees and extension to 
five degrees; the examiner's impression noted moderate to 
severe degenerative joint disease of the left knee and 
loss of range of motion, with the veteran prone to 
exacerbations of his left knee disorder.  

4. The evidence of record raises a reasonable doubt as to 
whether the veteran's left knee disorder, with 
degenerative changes, results in additional functional 
loss and pain, not compensated for under the specific 
provisions of the Rating Schedule pertaining to that 
joint.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
status post left knee lateral meniscectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (1998).  

2. The criteria for an evaluation of 20 percent, and no 
higher, for arthritis of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that the veteran filed a 
claim of service connection for a left knee disorder in April 
1994.  On VA examination in May 1994, the veteran noted that 
he had undergone a left knee meniscectomy in December 1966, 
while in service.  He also noted that he experienced left 
knee pain on exertion and standing.  Upon further clinical 
evaluation, there was flexion of the left knee to 90 degrees 
and extension to 120 degrees.  There was no finding of 
laxity, and radiographic studies revealed moderate 
degenerative joint disease.  

In June 1995, the veteran submitted a VA Form 9 (Appeal to 
Board of Veterans' Appeals) to the RO, in which he noted that 
his left knee was painful and caused him to limp.  In 
December 1995, the RO received treatment records from the VA 
Medical Center (VAMC) in Philadelphia, dated from April 1994 
to April 1995.  These records noted the veteran's complaints 
of left knee pain, stiffness, and instability.  In addition, 
the veteran was evaluated for a left knee brace, and also 
reported that his activities of daily living had been 
severely affected.  

In August 1996, the RO received medical treatment records 
associated with the veteran's service in the Army National 
Guard.  In particular, an orthopedic examination record from 
Fort Dix, NJ, dated in March 1996, noted range of motion 
findings of the veteran's left knee as flexion to 90 degrees 
and extension to negative 5 degrees, with marked crepitus and 
varus/valgus instability.  The veteran was informed that he 
would need a total knee arthroplasty (TKA) in the future.  

In April 1997, the veteran was medically examined for VA 
purposes.  He complained of pain in his left knee, 
particularly when the weather was warm, and reported 
difficulty going up and down steps.  On further clinical 
evaluation, the veteran's left knee exhibited moderate to 
severe swelling, with tenderness and mild instability.  Range 
of motion was reported as flexion to 90 degrees and extension 
to five degrees, with no atrophy of the quadriceps muscles.  
The examiner's impression was moderate to severe degenerative 
joint disease of the left knee, without evidence of 
incoordination or easy fatigability.  The examiner also 
reported that there was a tremendous loss of range of motion, 
that the veteran was prone to exacerbations, and that his 
knee disorder would likely be a progressive process and 
continue to worsen.  

In July 1997, the RO received VAMC Philadelphia treatment 
records, dated in April and May 1996.  The treatment record 
dated in April 1996 noted that the veteran walked 10 to 15 
blocks, could not run, and used a knee brace on his left knee 
at work.  On further clinical evaluation, the veteran 
exhibited a normal gait, and his left knee had an active 
range of motion from 15 to 90 degrees, without effusion.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based on the 
veteran's assertion that his service-connected left knee 
disorder, with degenerative changes, is more severe then 
previously evaluated.  See Arms v. West, 12 Vet.App. 188, 200 
(1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
The Board is also satisfied that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained, and that no further assistance is 
required to comply with the duty to assist him as mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals, prior to 
March 1, 1999) recently addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a later claim 
for an increased rating.  See Fenderson v. West, 12 Vet.App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, supra, as to the primary importance of 
the present level of disability, was not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based upon the facts found - a practice known as 
assigning "staged" ratings.  

The veteran's service-connected left knee currently involves 
arthritis as well as lateral instability, rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010 
and 5257.  In addition, DC 5010 contemplates arthritis due to 
trauma, confirmed by X-ray findings, and is rated as 
degenerative arthritis under DC 5003.  Under DC 5003, 
evaluations are based upon limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the criteria for a compensable evaluation for 
limitation of motion are not met, a 10 percent evaluation is 
assigned for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When 
there is no evidence of limitation of motion, a 10 percent 
evaluation is warranted for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation is warranted for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, and evidence of occasional incapacitating 
exacerbations.  

Under DC 5257, a 30 percent evaluation is provided for severe 
impairment of the knee, a 20 percent evaluation for moderate 
impairment of the knee, and a 10 percent evaluation for 
slight impairment of the knee, as measured by the degree of 
recurrent subluxation or lateral instability.  In considering 
the veteran's left knee disability under DC 5257, the Board 
notes that medical findings during the veteran's most recent 
VA examination, in April 1997, did not reflect that he 
suffered from subluxation or more than mild instability with 
respect to his left knee.  Therefore, a rating in excess of 
10 percent under this particular Code is not warranted.  

However, as noted above, the veteran's disability is also 
rated with consideration of degenerative changes under DCs 
5003 and 5010.  In this respect, the veteran is currently 
receiving an additional 10 percent rating for degenerative 
joint disease in his left knee.  This action was undertaken 
by the RO under VAOPGCPREC 23-97 (July 1, 1997), which held 
that a claimant who has arthritis and instability of the knee 
may, in appropriate circumstances, be rated separately under 
DCs 5003 (or 5010) and 5257.

In VAOPGCPREC 9-98 (Aug. 14, 1998), the acting VA General 
Counsel held that the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under DC 5003 or DC 5010.  
In addition, functional loss must be considered, as well as 
the impact of pain upon the disability.  We have considered 
these additional requirements in our decision, and observe 
that, during the April 1997 VA examination, the veteran was 
found to be suffering from moderate to severe degenerative 
joint disease of the left knee, without evidence of 
incoordination or fatigability.  It was also reported that 
there was a tremendous loss of range of motion, that the 
veteran was prone to exacerbations, and that his left knee 
disorder would continue to worsen.  

As noted above, to warrant an increased rating to 20 percent, 
the highest allowable under DC 5003 and 5010, the medical 
evidence must demonstrate that the veteran's arthritic 
disability in his left knee causes occasional incapacitating 
exacerbations.  The examiner noted that the veteran's left 
knee would undergo exacerbations, although he did not 
specifically report that such exacerbations would be 
incapacitating.  We recognize the difficulty the examiner 
faced in attempting to anticipate the degree of additional 
disability which might be manifested outside the examination 
setting, and we acknowledge that the RO rated the left knee 
on the basis of the objective findings in the record.  
However, we are also mindful that the Court of Appeals for 
Veterans Claims has emphasized that,

Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

In our view, the veteran's consistent, credible complaints, 
combined with the objective evidence, both clinically and on 
X-rays, as well as reports that the veteran's left knee 
disability was severe enough to warrant a future total knee 
arthroplasty, are sufficient for us to consider the doctrine 
of reasonable doubt.  When, after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
Having reviewed the record, the Board concludes that the 
particular facts of this case warrant the application of the 
reasonable doubt doctrine.

Granting the veteran the benefit of the doubt, the Board 
finds that the degenerative changes in his left knee, with 
consideration of additional functional loss and pain under 
38 C.F.R. §§ 4.40, 4.45, and 4.59, justifies an increase from 
10 to 20 percent for degenerative arthritis.  Thus, when 
included with the 10 percent rating already awarded the 
veteran under DC 5257 for lateral instability, the veteran's 
left knee disorder with degenerative changes warrants a 
combined 30 percent disability rating.  

The Board has also considered whether the veteran's left knee 
would warrant a higher disability rating if separately rated 
under a specific or analogous diagnostic code.  We note that 
knee injuries may be assessed under 38 C.F.R. § 4.71a, 
DCs 5256-5263 (1998).  However, a review of the evidence does 
not reflect that the veteran's left knee exhibits ankylosis, 
recurrent subluxation, a compensable limitation of flexion or 
extension, malunion of the tibia or fibula, genu recurvatum 
(hyperextension of the knee joint), or post status 
dislocation or removal of semi-lunar cartilage.  Therefore, 
consideration of these additional Codes would not be 
beneficial to the veteran.  

We have also assessed the record to ascertain whether the 
evidence would support a higher rating during an earlier 
stage of this claim, under the Fenderson precedent.  In this 
regard, we have considered all the evidence of record with 
respect to the veteran's claim.  We find that at no time did 
the objective medical evidence demonstrate moderate or severe 
subluxation or instability of the veteran's left knee; or 
additional functional loss and pain, or incapacitating 
exacerbations with respect to degenerative changes of the 
left knee.  Accordingly, the Board is of the opinion that 
ratings greater than those provided in this decision have not 
been warranted from the time of the veteran's original filing 
of his claim, in April 1994.  



ORDER 

1. Entitlement to a rating in excess of 10 percent, for 
status post left knee lateral meniscectomy, is denied.

2. Entitlement to a rating of 20 percent, for arthritis of 
the left knee, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.




________________________________
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

